SUMMARY ORDER
Kuldip Singh, a native and citizen of India, petitions for review of a March 17, 2005 decision of the BIA denying a motion to reopen his removal proceedings. See In re Kuldip Singh, No. A78 637 932 (B.I.A. Mar. 17, 2005) (per curiam). This Court reviews the BIA’s denial of a motion to reopen or reconsider for abuse of discretion. See Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir.2006) (per curiam); Kaur v. BIA, 413 F.3d 232, 233 (2d Cir. 2005) (per curiam). We assume the parties’ familiarity with the facts and procedural history of the case.
The BIA did not abuse its discretion in determining that Singh’s second motion to reopen exceeded the statutory numerical limitations. The BIA also correctly observed that Singh failed to submit material evidence in support of the assertions made in his motion to reopen, and it reasonably denied Singh’s motion on this basis. See 8 U.S.C. § 1229a(c)(7); 8 C.F.R. § 1003.2(c)(3)(ii); cf. INS v. Jong Ha Wang, 450 U.S. 139,143, 101 S.Ct. 1027, 67 L.Ed.2d 123 (1981) (holding that court of appeals erred in overturning BIA’s denial of motion to reopen deportation proceeding in order to apply for suspension of deportation, where alien’s allegations were not supported by affidavit or evidentiary material).
Accordingly, the petition for review is hereby DENIED.